Citation Nr: 1043142	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  05-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
disability, to include as manifested by allergies, sinusitis, 
rhinitis, and/or bronchitis.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to February 
1985 and had verified periods of active duty for training in the 
Vermont National Guard and Army Reserves from 1986 to 1992.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from March 2005 and March 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in White 
River Junction, Vermont, which denied the benefits sought on 
appeal.

The Veteran testified before the undersigned Veterans Law Judge 
in July 2006.  A transcript of that hearing is in the record.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2007, the Board reopened the 
claim for service connection for a respiratory disability.  The 
Board remanded both issues now on appeal to the RO for additional 
development.  The Board remanded the issues again in December 
2009, pursuant to new contentions as to missing service treatment 
records, and additional medical evidence without a waiver of 
initial review by the agency of original jurisdiction, that the 
Veteran submitted after the September 2007 remand.  

The issue of entitlement to service connection for a respiratory 
disability, to include as manifested by allergies, sinusitis, 
rhinitis, and/or bronchitis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Correspondence dated in August 2010 from the Veteran's 
representative to the RO requests an increased evaluation for 
service-connected epidemic keratoconjunctivitis.  

Thus, the issue of entitlement to an increased evaluation 
for service-connected epidemic keratoconjunctivitis has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran engaged in combat 
or experienced a stressor during active duty.

2.  A psychiatric disability, to include PTSD, has not been shown 
by competent clinical evidence of record to be related to 
service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by a November 2007 letter sent to the 
appellant that fully addressed all necessary notice elements.  
The letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The letter also 
provided the specific notice required for claims for service 
connection for PTSD based on in-service personal assault.  38 
C.F.R. § 3.304(f)(3).  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board finds 
that this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have essentially 
cured the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample time 
to respond, but the AOJ also readjudicated the case in September 
2009 and August 2010 supplemental statements of the case issued 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

The November 2007 letter also provided the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and post service 
pertinent treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all available service 
treatment records.  

The Board is aware that the Veteran asserts that she was treated 
at the emergency room at Keesler Air Force Base (AFB) for a knee 
injury that she incurred during an alleged May or June 1981 
personal assault.  She asserts that records of the treatment 
would corroborate her testimony.  In January 2010 correspondence, 
the 81st MDSS/SGST at Keesler AFB informed VA that it had no 
medical records for the Veteran and that she was not on file by 
name or social security number.  A May 2010 VA memorandum 
contains a formal finding that service treatment records 
identified by the Veteran, ostensibly located at Keesler Air 
Force Base (AFB), and/or Tinker AFB, were unavailable and further 
attempts to obtain them would be futile.  

The Board recognizes that August 2010 correspondence from the 
Veteran's representative asserted that VA should instead have 
sought the Keesler AFB records from the National Personnel 
Records Center (NPRC).  However, VA has obtained all of the 
Veteran's available service treatment records from the NPRC.  

VA has also obtained VA and private treatment records.  The 
Veteran was provided an opportunity to set forth her contentions 
during the July 2006 hearing before the undersigned Veterans Law 
Judge.  

A VA examination and opinion with respect to the issue on appeal 
was obtained in May 2009.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a reading of the Veteran's 
claims file and medical records, and an examination.  It 
considers all of the pertinent evidence of record, to include the 
statements of the Veteran, and provides a rationale for the 
opinion offered.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service Connection

In general, a veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred or 
aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In particular, service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that 
the claimed in-service stressor(s) occurred; and (3) medical 
evidence establishing a link between the current diagnosis and 
the stressor(s) in service.  38 C.F.R. § 3.304(f).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

If PTSD is based on in-service personal assault, evidence from 
sources other than the Veteran's service records may corroborate 
the Veteran's account of the stressor incident.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may constitute credible evidence of the 
stressor.  Such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran contends that she now has PTSD as a result of a 
personal assault during active duty.  In July 2008, the Veteran 
completed a VA PTSD stressor questionnaire and stated that the 
alleged personal assault occurred at night in May or June 1981 
while she was stationed at Keesler AFB.  She reported that she 
cut her knee while running back to her dorm after the attack.  
She indicated that she was hysterical when she got to the dorm 
and was taken to the base hospital or dispensary.  In October 
2009 correspondence, the Veteran's service organization related 
that she had received stitches at Keesler AFB for a cut on her 
knee that occurred during the assault.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a psychiatric disorder, to include 
PTSD.  In so finding, the Board observes that there is no 
evidence that the Veteran was in combat or that she experienced a 
stressful event during service.

The record contains the report of a May 2009 VA PTSD examination, 
which provides that the examiner reviewed the Veteran's claims 
file and sets forth the relevant history, subjective complaints, 
and examination results.  The resulting diagnosis was PTSD with 
depressive symptomatology.  The examiner expressed the opinion 
that the Veteran appeared to meet the criteria for PTSD as 
outlined in DSM-IV-TR.  The identified stressor was the sexual 
assault that occurred while in the military.  

The record also contains an unsigned June 2008 letter from the VA 
Medical Center (VAMC) in White River Junction, which was 
described by the Veteran's representative in August 2010 
correspondence as being from the Veteran's PTSD counselor.  The 
letter relates that the Veteran was in treatment with the writer.  
Her primary issues of therapy were Military Sexual Trauma and 
PTSD.  

Even when a claimant seeking service connection for PTSD has an 
unequivocal diagnosis of PTSD, service connection for PTSD 
requires a confirmed military service stressor, unless the 
claimed stressor is related to combat and the evidence 
establishes that the Veteran engaged in combat with the enemy.

In this case, the Veteran does not claim that her stressor is 
related to combat.  When the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996). The record must contain corroborative 
evidence that substantiates or verifies the Veteran's testimony 
or statements as to the occurrence of the claimed stressor.  West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

There is no evidence in the case before the Board to confirm the 
Veteran's alleged in-service stressor.  The medical diagnosis of 
PTSD, linked to the Veteran's claimed stressor, does not 
corroborate that the stressor occurred.  The diagnosis is based 
solely on the Veteran's unsubstantiated assertion regarding what 
occurred in service.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated account 
of a claimant is of no probative value.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences described); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).

The Board has carefully reviewed the Veteran's service treatment 
and personnel records.  The Board finds that they are negative 
for any evidence substantiating the claimed assault.  The 
Veteran's sole psychiatric complaint was in August 1984, when she 
presented with anger and frustration over situations at her job.  
The report of her October 1984 separation medical examination 
provides that her clinical psychiatric evaluation was normal and 
identifies no pertinent defects or diagnoses.  The report of her 
October 1984 separation medical history provides that she noted 
frequent trouble sleeping but denied depression or excessive 
worry and nervous trouble of any sort.  A detailed physician's 
summary is negative for psychiatric complaints, symptoms, 
findings or diagnoses.  It describes her trouble sleeping as 
having existed throughout her life and possibly related to her 
allergy problem.

The Veteran's service personnel records dated after the alleged 
attack reflect that the Veteran's performance ranged from 
satisfactory to excellent, industrious and conscientious.  Her 
performance was variously described as fine, valuable and 
brilliant.  These records simply do not show that the Veteran 
underwent any deterioration in work performance after the alleged 
personal assault.

VA has attempted to obtain corroborating medical records from 
other sources.  In August 2009, VA requested that the U.S. Army 
Crime Records Center search for any investigative reports from 
the incident.  In September 2009 correspondence, the Veteran's 
service organization informed VA that the attack had not been 
reported and therefore no crime report was made.  

As noted above, in January 2010 correspondence, the 81st 
MDSS/SGST at Keesler AFB informed VA that it had no medical 
records for the Veteran and that she was not on file by name or 
social security number.

The Board is not bound to accept the Veteran's uncorroborated 
account of her experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1992); Swann, supra.  The question of whether a specific event 
reported by a Veteran as a stressor actually occurred is a 
question of fact for the Board to decide, involving, as it does, 
factors as much historical as psychological.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).

The Board is aware that in an undated letter, received in May 
2010, the Veteran's identical sister alleged that the she noticed 
that the Veteran's entire behavior and demeanor were very 
different when she lived with the Veteran in Guam, after the 
alleged attack.  

The Veteran's sister is competent to report observable features 
or symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, the Board finds that the sister's allegation lack 
credibility.  First, the sister's assertions are contradicted by 
the Veteran's contemporaneous service treatment records and 
service personnel records, which fail to show any relevant 
psychiatric complaints or treatment, or any behavior changes or 
deterioration in work performance following the claimed assault.  
In addition, the Board finds it significant that the Veteran 
apparently only told her sister of the alleged assault many 
decades later, after the Veteran had submitted a claim for 
service connection for PTSD.  

The Board also notes that even if the allegations by the 
Veteran's sister were credible, they do not show that the 
Veteran's changed behavior was predicated on the alleged 
stressor.  In this regard, a February 2005 VA discharge summary 
provides that the Veteran was not close with her relatives, 
suggesting that her estrangement from her sister was unrelated to 
the alleged trauma.  

In the absence of a showing of combat with the enemy or evidence 
of a verifiable stressor, the Board concludes that the Veteran 
has failed to satisfy the criteria for service connection for 
PTSD.  As the Veteran bases her claim on the reported stressor, 
service connection cannot be granted without verification of it, 
regardless of current diagnosis of PTSD.

The Board observes that during the appeal period the Veteran has 
received other psychiatric diagnoses in addition to PTSD.  VA 
outpatient treatment records include diagnoses of bipolar 
disorder, histrionic personality disorder with chronic pain 
syndrome, depression, somatization disorder, and adjustment 
disorder with mixed anxiety and depression.  Private medical 
records include diagnoses of suspected bipolar disorder, bipolar 
disorder, and borderline personality disorder.  

However, there is simply no competent clinical evidence linking 
any of these diagnoses to the Veteran's active duty.  

The Board is aware of the Veteran's contentions.  However, they 
do not constitute medical evidence in support of her claim.  The 
Veteran is not competent to diagnose the etiology of her 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  As a result, her assertions cannot constitute 
competent medical evidence that any of her current psychiatric 
diagnoses are related to her active duty. 

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, supra.  Further, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran is able to observe 
continuity of psychiatric symptoms since separation from active 
duty, the credibility of her assertions is voided as they are 
contradicted by the report of her October 1984 separation medical 
history, on which she denied depression or excessive worry and 
nervous trouble of any sort; her service personnel records, which 
do not show that she underwent any deterioration in work 
performance; and the lack of probative medical evidence in 
support of her claim.  In this regard, while the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting the assertions, in and of itself, does not 
render the statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  Simply stated, the Board finds that the 
Veteran's service treatment records (documenting that she denied 
pertinent complaints at separation), her service personnel 
records (which do not show that she underwent any deterioration 
in work performance) and her post-service medical records 
(containing no medical evidence that any of her post-service 
psychiatric diagnoses are related to his active duty) outweigh 
the Veteran's contentions.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application and service 
connection for a psychiatric disability, to include PTSD, must be 
denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disability, to include PTSD, 
is denied.  





REMAND

A preliminary review of the record reveals that the Veteran's 
claim for service connection for a respiratory disability, to 
include as manifested by allergies, sinusitis, rhinitis, and/or 
bronchitis, requires additional development.  

The Veteran's service treatment records reflect that she 
complained of and sought treatment for allergies and acute 
bronchitis.  

The report of a May 2009 VA respiratory examination specifically 
provides that the examiner did not review the Veteran's service 
treatment records.  The diagnosis was pulmonary emphysema.  The 
examiner stated that she was unable to state without mere 
speculation whether it was at least as likely as not that the 
Veteran's current respiratory disorder was etiologically related 
to service, including the Veteran's documented treatment for 
allergies and acute bronchitis.  The examiner noted that there 
had not been a definitive diagnosis of the Veteran's respiratory 
condition and that a consult with a pulmonologist was pending.  

The report of a July 2009 VA pulmonary consultation does not 
provide that the examiner reviewed the Veteran's service 
treatment records.  The report provides that the Veteran reported 
inservice exposure to pesticides in Guam, after which she 
developed respiratory problems and a 45-day long incapacitation.  
The impression was that the Veteran was a 46 year old smoker with 
a 25 year history of shortness of breath.  The examiner explained 
that asthma seemed the most likely explanation for her symptoms.  
The examiner further stated that, assuming that she had asthma, 
the issue of whether that asthma was related to her military 
service was a question best answered by a review of the medical 
records from her initial exposure.  He noted that a person might 
develop reactive airways dysfunction syndrome (RADS) in response 
to a single, high intensity exposure to a known respiratory 
irritant.  The examiner noted that there were epidemiologic 
reports of increased risk of asthma in workers exposed to 
pesticides.  

The examiner also addressed the Veteran's lung volume 
measurements, chest X-rays and CT scan results.  He concluded 
that he did not believe there was a secure diagnosis of pulmonary 
restriction; the Veteran's spirometry results were 
uninterpretable; and her lung volume results indicated some 
anomaly of testing, either of the technical aspects of the test 
or the Veteran's performance.

The Court of Appeals for Veterans Claims has held that once the 
Secretary undertakes the effort to provide an examination when 
developing a service- connection claim, even if not statutorily 
obligated to do so, he must provide an adequate one.  See Barr, 
supra; see also 38 C.F.R. § 4.2 (2010) (noting that if the 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).

In light of the foregoing, the Board finds that this claim 
requires a medical opinion, based on a complete review of the 
Veteran's entire claims file, including her service treatment 
records and the recent impression of asthma.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to 
the examiner who conducted the May 2009 VA 
examination (or a suitable substitute if 
this individual is unavailable) for an 
addendum.  The examiner is requested to 
review the entire claims folder, including 
the Veteran's service treatment records 
and the report of the July 2009 VA 
pulmonary consultation, in order to fully 
address whether it is at least as likely 
as not (50 percent or more likelihood) 
that any current respiratory disorder, to 
include pulmonary emphysema and asthma, 
are etiologically related to any findings 
in the Veteran's service treatment 
records, which document treatment for 
allergies and acute bronchitis.  The 
examiner is requested to provide a 
rationale for any opinion expressed.

2.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


